State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 28, 2016                   519839
________________________________

In the Matter of the Claim of
   EILEEN WADDY,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
BARNARD COLLEGE et al.,
                    Respondents.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   December 15, 2015

Before:   Peters, P.J., Garry, Rose and Devine, JJ.

                             __________


     Eileen Waddy, New York City, appellant pro se.

      Fischer Brothers, New York City (Martin Krutzel of
counsel), for Barnard College and another, respondents.

                             __________


Devine, J.

      Appeal from a decision of the Workers' Compensation Board,
filed September 2, 2014, which ruled that claimant did not
sustain a causally related injury and disallowed her claim for
workers' compensation benefits.

      In 2012, claimant, who worked in the employer's mail room,
applied for workers' compensation benefits upon the basis that
exposure to atmospheric irritants at her workplace caused her to
develop disabling asthma. Following hearings, a Workers'
Compensation Law Judge disallowed the claim, finding that
claimant failed to establish that her asthma is causally related
                              -2-                519839

to her employment. Upon review, the Workers' Compensation Board
affirmed, prompting this appeal.

      We affirm. "To establish an accidental work-related
condition, claimant was required to demonstrate by competent
medical evidence that her condition resulted from unusual
environmental conditions or events assignable to something
extraordinary at her workplace" (Matter of Adams v Univera Health
Care/Excellus, 26 AD3d 587, 588 [2006] [internal quotation marks
and citations omitted]; accord Matter of Wilson v Yonkers
Raceway/Empire City, 126 AD3d 1260, 1260 [2015]). Claimant
testified that her workplace moved to a new location in the
basement of a building in 2010. She further stated that the new
location was poorly ventilated, and that she developed asthma as
the result of exposure to dust and mold due to the poor
ventilation.

      The Board based its finding that claimant had not
established that her asthma was the result of environmental
conditions at her workplace on the opinion of William Marino, her
treating pulmonologist. Marino testified that he could not
determine whether claimant's asthma resulted from exposure to
environmental irritants at work or from other allergens present
outside of the workplace. The Board also relied on the report
and testimony of Carl Friedman, a pulmonologist who conducted an
independent medical examination of claimant and reviewed her
medical records. Friedman opined that claimant's asthma was not
caused by conditions present at her workplace, noting a February
2012 indoor air quality test of the workplace that found no
adverse environmental conditions (see Matter of Mazayoff v
A.C.V.L. Cos., Inc., 53 AD3d 890, 892 [2008]; Matter of Adams v
Univera Health Care/Excellus, 26 AD3d at 588). Although claimant
presented the testimony of her family physician, Rajesh Patel,
who testified that claimant "probably got exposed to some kind of
allergen or some kind of substance at work" that resulted in her
asthma, "it is the province of the Board to resolve conflicts in
medical opinion" (Matter of Hosmer v Emerson Power Transmission,
295 AD2d 870, 871 [2002]; see Matter of Venditti v D'Annunzio &
Sons, 128 AD3d 1303, 1304 [2015]). Substantial evidence thus
supports the Board's determination that claimant did not sustain
a causally related injury (see Matter of Mazayoff v A.C.V.L.
                              -3-                  519839

Cos., Inc., 53 AD3d at 892). Claimant's remaining contentions,
to the extent not specifically discussed herein, have been
reviewed and found to be without merit.

     Peters, P.J., Garry and Rose, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court